Title: From Thomas Jefferson to Albert Gallatin, 23 February 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Sir
            Washington Feb. 23. 1802.
          
          I observe that a fund for the contingent expences of government subject to the President and to be accounted for by him personally, was created by the following appropriations:
          
            
              1790.
              Vol. 1. pa.
              88.
              10,000. D
            
            
              1794.
              3.
              118.
              20,000.
            
            
              1796.
              3.
              667.
              20,000
            
          
          of which sums accounts were rendered as follows
          
            
              by
              Genl. Washington
              1797. Feb. 15
            
            
               
              Mr. Adams
              1798. Feb. 12
            
            
               
               
              1799. Jan. 8
            
          
          when an unexpended balance of 14,938.20 being carried by the act of Mar. 3. 1795. to the credit of the Surplus fund, a new Contingent fund of 20,000. D. was erected by the act of Mar. 2. 99. of which the following accounts have been rendered
          
            
              by mr Adams
              Jan. 20. 1800.
            
            
               
              Jan. 16. 1801.
            
          
          when there remained an unexpended balance of 19,950. D. of which I presume it is incumbent on me to render an account for the year 1801. tho’ no part of it has been expended, yet form requires that it should be so stated in an account certified by the Register. I have to ask the favor of you to direct such an account to be prepared and sent to me in duplicates for communication to the two houses. Accept assurances of my high consideration.
          
            Th: Jefferson
          
        